Title: To Thomas Jefferson from Benjamin Henry Latrobe, 17 November 1804
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Wilmington Novr. 17th. 1804.—
                  
                  I returned home last night from the Canal and found your favor of the 14th. Our directors meet on Tuesday next the 20th. instant, and will probably sit the two following days. As soon as the board breaks up, I shall set off for Washington, and arrive with the Mail.—There are a few articles of information which it will be necessary for me to obtain before I can compleat my report,—as to the exact expense, and its distribution to the different purposes of fitting up the library,—carrying on the South wing, and rendering the President’s house habitable,—the quantity of work done to the present time,—the nature & extent of the preparations for the next season, &c &c. To obtain this information I should be on the spot, and if the few days of my unavoidable detention here, could be given to me, I should be prepared with my report on the day after my arrival,—for I shall bring with me the report compleat as to every thing that is not detail.—
                  I have packed up & sent to Baltimore the Volume of Stuart’s Athens containing the choragic Monument of Lysicrates, in order to consult on the best material and method for the erection of the top of the work., I have already bestowed much thought upon it, and have not satisfied myself how economy & any like an exact imitation can be united,—for it is amost complicated piece of Sculpture.—
                  I am with the sincerest respect Your faithful hble Servt.
                  
                     B Henry Latrobe. 
                  
               